Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 01/22/2021 has been received and considered.  Claims 1-12 are presented for examination.

Allowable Subject Matter
2. 	Claim 1-12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
While Zheng (“Finite Element Analysis for Fixture Stiffness”) teaches a method for calibrating stiffness, each support structure being modeled by a deformable and compressible element having a certain stiffness in a direction of extent of the deformable and compressible element, and that is thus mechanically comparable to a spring having a certain stiffness in terms of traction/compression including modeling a digital or virtual model of the assembly using finite elements, with a theoretical stiffness of the support structures, under moderate support load conditions, in which the assembly is subjected to support loads that are not liable to damage the assembly, calculating calculated reaction forces for each support structure under the moderate support load conditions, measuring corresponding dynamic response for each support structure under the moderate support load conditions, calibrating the stiffness of each support structure, by determining a calculated stiffness of each support structure based on comparison between the 
Padmanabhan et al. (“Load and Boundary Condition Calibration Using Full-field Strain Measurement”) teaches a method for calibrating stiffness including  modeling a digital or virtual model of the assembly using finite elements, calculating calculated reaction forces for each support structure under the moderate support load conditions, measuring corresponding measured a strain and displacement for each support structure under the moderate support load conditions, calibrating the stiffness of each support structure, by determining a calculated stiffness of each support structure based on comparison between the calculated a strain and the measured one, and correcting the modeling of the assembly by applying the calculated stiffnesses of each support structure thereto, 
Nakagawa (US 20160214740 A1) teaches measuring corresponding measured reaction forces for each support structure under the moderate support load conditions using a device, 
none of the prior art of record discloses a method for calibrating stiffness of support structures of a modeling comprising a main structure and at least one support structure, including:
 (Claim 1) “physically calibrating the stiffness of each physical support structure of the physical, real condition assembly, by determining a calculated stiffness of each support structure based on comparison between the calculated reaction forces and the measured reaction forces.”,
(Claim 8) “calibrating the stiffness of each physical support structure, by determining a calculated stiffness of each support structure based on comparison between the calculated reaction forces and the measured reaction forces;”,

 (Claim 12) “calibrating the stiffness of each physical support structure, by determining a calculated stiffness of each support structure based on comparison between the calculated reaction forces and the measured reaction forces;”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127